Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Gromada on 12/16/2021.
The application has been amended as follows: 
In the claims:
a. Claims 2 and 4 are cancelled. 
b. In claim 1 at line 10, please delete the word “direction” and insert -- plane – after the words “viewed in a” and in line 14 insert the words --, and wherein each of the plurality of first finger electrodes includes a sintered body of aluminum, the first bus bar electrode includes a sintered body of epoxy resin or acrylic resin and silver, and the intermediate layer includes a sintered body of glass frit and silver-- after the words “and 1 or less”.
c. In claim 3 at line 18, please delete the word “direction” and insert --plane--- after the words “viewed in a” and in line 22 insert the words --, and wherein each of the plurality of first finger electrodes includes a sintered body of aluminum, the 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. The closest prior art of record includes Sun (US 2017/0077320 A1) and Hieslmair (US 2012/0180862 A1). 
Sun discloses opposite dopant type layers (108/110) deposited on a semiconductor substrate (102), passivation films (104/106) between the substrate and the opposite dopant type layers, a plurality of first and second finger electrodes (116/118 and 122/124), and an intermediate layer that is thinner than the finger electrodes provided on the finger electrodes when measured in the stacking direction (120/124) and the intermediate layer having a cross-sectional area when viewed in a plane orthogonal to the main surface being less than that of the finger electrodes. Furthermore, a bus bar can be attached to these finger electrodes which will inherently have a cross-sectional area when viewed in a plane orthogonal to the main surface (see Fig. 4A, 406 [0069]). Sun further discloses that this aids in soldering of bus bars ([0064]). Sun discloses that the intermediate layer can have varying geometries (120 versus 332 see Fig. 3J). 
Hieslmair discloses that finger electrodes and bus bar electrodes can be formed of different types of pastes (See Fig. 4A and 4B). Hieslmair further discloses that finger electrodes formed of pastes can be thickened with metal coatings (see Fig. 6). 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180. The examiner can normally be reached Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/Primary Examiner, Art Unit 1726